Citation Nr: 0919236	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  98-19 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1967 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board remanded the case for further development in 
June 2006.  The Veteran testified at a travel Board hearing 
at the RO in February 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remanded the case in June 2006 for further 
development.  In that remand, the Board specifically stated 
that the RO should review the claims file and prepare a 
summary of the claimed stressors based upon review of all 
pertinent documents and the Veteran's statements.  The RO was 
then to send this summary, all stressor statements, DD Forms 
214, and the Veteran's personnel and flight records, along 
with any other supporting documents to the U.S. Army and 
joint Services Records Research Center (JSRRC).  The Board 
notes, as does the Veteran's representative in his May 2009 
post-remand brief, that the RO limited their request for 
verification to a single stressor and that the request for 
verification created confusion as to the date of that 
stressor.  

After the RO requested more detailed information from the 
Veteran in September 2007, the request for verification of 
the helicopter incident was resubmitted with the date of 
August 1970, instead of August 1969.  Although the Board 
regrets the need to further prolong or delay a final decision 
in this case, it feels the representative's request for a 
remand is appropriate; thus, the Board must remand the case 
again to ensure RO compliance with the June 2006 remand.  See 
Stegall v. West, 11 Vet.App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and prepare a complete summary of all the 
claimed stressors based upon review of all 
pertinent documents and the Veteran's 
statements.  The RO should make an 
appropriate request to JSRRC for any 
information showing that the Veteran's 
unit records for the period August to 
November 1969 which document being fired 
upon by the enemy or otherwise engaged in 
combat missions.  Appropriate action 
should also be undertaken to ascertain the 
nature of the reported 140 hours of flight 
time in August, September, October, and 
November 1969.  Any additional development 
recommended by JSRRC should be 
accomplished. 

2.  The RO should then review the expanded 
record and determine if service connection 
may be granted for the disability at 
issue.  Unless all benefits sought are 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




